DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 08 November 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 5-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (US Patent Application Publication 2007/0259028) in view of Gargiulo et al. (US patent Application Publication 2007/0128263) and Wen et al. (US Patent Application Publication 2009/0291127).
Ito discloses preparations that can transdermally deliver anti-dementia drugs (abstract). The preparation has an adherent layer, an intermediate membrane, and a drug reservoir layer (id.). The intermediate membrane is used to control the flux of the drug across the skin (paragraph [69]), and can be polyethylene (paragraph [71]). The drug reservoir layer contains the drug, which preferably is rivastigmine tartrate but can be the basic drug or a salt thereof (paragraph [35]). The drug reservoir layer also contains an amidated polymer (abstract & claim 1) and additionally 
Ito suggests that the adherent layer can be an acrylic polymer (paragraph [76]) and thus this is one option (and when not an acrylic polymer would read upon being free of acrylate polymers as instantly recited). Ito further suggests that the preparation can have a backing layer on one side of the drug reservoir (paragraph [102]) and a liner placed on the adhesive surface that is peeled off at the use of the preparation (paragraph [103]).  
Instant claims 1 and 11 recites a limitation to the rate of release of the active substance (i.e. the rivastigmine).  And since Ito and the instantly disclosed invention have the same intermediate membrane (polyethylene), and Ito teaches that this membrane controls the flux of the drug, it appears reasonable to conclude that the preparation of Ito would have the instantly recited properties.
Thus, Ito teaches almost all of the limitations recited by independent claim 1. The instant claims recite that the active substance layer (the drug reservoir layer of Ito) does not contain any free hydroxyl groups or any free carboxyl groups, whereas Ito suggests the inclusion of a polyhydric alcohol in order in enhance permeation of the active agent (paragraph [48]). Also Ito does not teach that the adhesive layer has polyisobutylene and polybutene.  While Ito does suggest the adherent is not particularly limited so long as it allows the permeation of the anti-dementia drug (paragraph [76]), the instantly recited ingredients are not disclosed therein.
Gargiulo et al. teaches transdermal preparations for the delivery of active agents such as rivastigmine (abstract & figure 2). Permeation enhancers are suggested, and these include polyhydric alcohols such as glycerin as well as glycerin esters and urea (paragraph [49]).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used one of the enhancers taught by Gargiulo et al. as a substitute for the polyhydric alcohol taught by Ito. The substitution of one known element for another to obtain predictable results is generally prima facie obvious when the components are known to be useful for the same purpose.  See MPEP 2143(B).
Wen et al. discloses transdermal anti-dementia preparations with an active agent reservoir and an adhesive layer (abstract).  The active agent can be rivastigmine (paragraph [30]), which can be the freebase in order to facilitate permeation of the active agent through the skin. Wen et al. teaches that the adhesive layer can be based on polyisobutylene, which is typically a blend of a high molecular weight polyisobutylene and a low molecular weight polyisobutylene (paragraph [53]). Wen et al. also suggests the inclusion of one or more tackifiers with the polyisobutylene, such as a polybutene like the one sold under the trade name Indopol H1900 (molecular weight of about 2500 Daltons; paragraph [53]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used polyisobutylene adhesives, as taught by Wen et al., in the adhesive formulation taught by Ito. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Further, Wen et al. provides motivation to select the drug as not a salt but as the basic freebase (an option stated by Wen et al.) as it would facilitate permeation of the active agent through the skin. Thus, the preparation suggested by these references has features that read upon the limitations recited by independent instant claim 1 and dependent instant claim 6.
Instant claim 5 recites further limitations to the amounts of the ingredients in the drug reservoir layer.  Ito teaches amounts for these ingredients, suggesting the drug is present in from prima facie case of obviousness.  See MPEP 2144.05(I) & In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
Instant claims 7-9 recite the further exclusion of ingredients, and these ingredients are not taught as needed by Ito. And Ito also states that the application period of the preparation can be seven days (paragraph [112]), which reads upon the limitation recited by instant claim 10.

Claims 2-4 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (US Patent Application Publication 2007/0259028), Gargiulo et al. (US patent Application Publication 2007/0128263), and Wen et al. (US Patent Application Publication 2009/0291127) as applied to claim 1 above, and further in view of Stroebeck et al. (US Patent Application Publication 2009/0171258).
Ito, Gargiulo et al., and Wen et al. teach most of the limitations recited by the instant claims. Wen et al. also suggests the inclusion of polybutene tackifiers, but does not suggest two polybutene tackifiers as instantly recited.
Stroebeck et al. discloses adhesive preparations applied to the skin (abstract).  Tackifiers are taught as useful in the adhesive layer (paragraph [27]), and tackifiers can be polybutenes (paragraph [33]). Useful polybutenes taught by Stroebeck et al. include the one sold under the trade name Indopol H-18000 (molecular weight of about 6000 Daltons; paragraph [68]).
Therefore, it would have been prima facie obvious to have included the tackifier taught by Stroebeck et al. in the formulation suggested by Ito and Wen et al. Generally, it is prima facie 
Instant claims 3 and 4 recite further limitations to the polyisobutylene.  Wen et al. teaches that the high molecular weight polyisobutylene can be one of the types L80 to L140, and the low molecular weight types can be from B10 to B13 (paragraph [53]). The L80 type is considered to read upon the molecular weight instantly recited (about 400,000), and the L10 type is considered to read upon the other molecular weight instantly recited (about 40,000). 

Claims 1 and 5-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wen et al. (US Patent Application Publication 2009/0291127).
Wen et al. discloses transdermal anti-dementia preparations with an active agent reservoir and an adhesive layer (abstract). The active agent can be rivastigmine (paragraph [30]), which can be the freebase in order to facilitate permeation of the active agent through the skin. The preparation can have a backing layer, an active agent reservoir layer, an intermediate layer, an adhesive layer, and a release liner (paragraph [29] & figure 2). The reservoir layer can have a polymer present as a carrier for the active agent, and such polymers taught include ethylene vinyl acetate copolymers (paragraph [41]) or amidated polymers such as Eudragit E100 (a methyl methacrylate-butyl methacrylate-dimethylaminoethyl methacrylate copolymer) (paragraph [42]). No other ingredients are taught to be essential, and thus this layer is free of the ingredients excluded by the instant claims.
The intermediate membrane can be a rate-controlling membrane so that the drug is released for a prolonged period of time (paragraph [55]), and examples of useful materials for this can be polyethylene (paragraph [56]). Instant claims 1 and 11 recite limitations to the rate of release of 
Wen et al. teaches that the adhesive layer can be based on polyisobutylene, which is typically a blend of a high molecular weight polyisobutylene and a low molecular weight polyisobutylene (paragraph [53]). Wen et al. also suggests the inclusion of one or more tackifiers with the polyisobutylene, such as a polybutene like the one sold under the trade name Indopol H1900 (molecular weight of about 2500 Daltons; paragraph [53]). And the remaining ingredient taught in the adhesive layer is an adhesive, which can be a silicone adhesive (paragraph [54]), and thus the adhesive layer would be free of acrylate polymers as instantly reicted.
Thus, the preparation suggested by Wen et al. has features that read upon the limitations recited by independent instant claim 1 and dependent instant claims 6-9 and 11.
However, while Wen et al. discloses the individual elements of Applicant's claimed combination (the release liner, the backing, and a preparation with the specific ingredients), it does not appear to disclose their combination in an, anticipatory fashion. Nevertheless, it would have been obvious to have made this combination because the use of all of the elements together in a common preparation is taught by Ito. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely 
Instant claim 5 recites further limitations to the amounts of the ingredients in the drug reservoir layer.  And Wen et al. discloses examples that are about a 1:1 mix of the drug and polymer (examples).  
Instant claims 7-9 recite the further exclusion of ingredients, and these ingredients are not taught as needed by Wen et al. And Wen et al. also states that the formulation can deliver the active agent for seven days (paragraph [35] and table 1), which reads upon the limitation recited by instant claim 10.

Claims 2-4 and 18 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wen et al. (US Patent Application Publication 2009/0291127) as applied to claim 1 above, and further in view of Stroebeck et al. (US Patent Application Publication 2009/0171258).
Wen et al. teaches most of the limitations recited by the instant claims. Wen et al. also suggests the inclusion of polybutene tackifiers, but does not suggest two polybutene tackifiers as instantly recited.
Stroebeck et al. discloses adhesive preparations applied to the skin (abstract).  Tackifiers are taught as useful in the adhesive layer (paragraph [27]), and tackifiers can be polybutenes (paragraph [33]).  Useful polybutenes taught by Stroebeck et al. include the one sold under the trade name Indopol H-18000 (molecular weight of about 6000 Daltons; paragraph [68]).
Therefore, it would have been prima facie obvious to have included the tackifier taught by Stroebeck et al. in the formulation suggested by Wen et al.  Generally, it is prima facie obvious to 
Instant claims 3 and 4 recite further limitations to the polyisobutylene.  Wen et al. teaches that the high molecular weight polyisobutylene can be one of the types L80 to L140, and the low molecular weight types can be from B10 to B13 (paragraph [53]).  The L80 type is considered to read upon the molecular weight instantly recited (about 400,000), and the L10 type is considered to read upon the other molecular weight instantly recited (about 40,000). 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,660,863. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite additional features, such as the membrane, which are not recited by the instant claims. However, these additional features are not excluded, and thus the issued claimed read upon the instant claims. Further, each of the limitations instantly recited is recited by the copending claims (see for example claims 13 and 17, which recites all of the features instantly recited implicitly or explicitly).

Response to Arguments
	The Applicant argues that the rejections are not proper. With respect to the obviousness rejections, the Applicant states that the instant invention relates to a transdermal therapeutic system 
	The Applicant further argues that Ito relates to reservoir systems and not matrix systems (as claimed). Further, with respect to the adhesive layer, both Ito and Wen et al. disclose using acrylate adhesives, which are excluded from the scope of the instant claims.
	The Examiner acknowledges the arguments presented, but does not consider them persuasive. With respect to the stability of the rivastigmine, it is noted that the evidence in the instant specification shows the inventive formulation is stable.  But the evidence does not show comparative data that establishes that this stability is increased relative to formulations that are not inventive.  Nor is there evidence to show that the stability would have been unexpected to one of ordinary skill in the art. Thus, a conclusion that this an unexpected stability (and thus would relate to a secondary consideration) is not supported by the evidence.
	The Examiner also is not persuaded by the arguments relating to difference between the systems. Ito discloses the rivastigmine is in a layer with a polymer (such as in example 1 – the drug and polymeric components are mixed and dried). This arrangement reads upon the instantly recited polymer matrix. No exclusion of reservoir systems is recited by the instant claims.
	Also, the additional limitations added in the amendment do not overcome the rejection. Free bases are suggested by the references (as well as salts), and acrylates are suggested (but not required) by the references. Thus, the limitations instantly recited are read upon by Ito and Wen et al.
The Applicant also argues that, with respect to the double patenting rejection, that the claims of the patent do not disclose or suggest an adhesive layer that does not contain any acrylate polymer or copolymer. The Examiner does not consider this argument persuasive. No acrylate polymer or copolymer is claimed by the patent in the adhesive layer, and in fact the ingredients in this layer are defined (see claims 17 and 24, which recite the ingredients present in the adhesive layer). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.